Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 7, 9, 13, and 15 have been amended. Claims 2, 8, and 14 have been canceled. Claims 1, 3-7, 9-13, and 15-18 are pending.

Response to Arguments

Applicant’s arguments, see pg. 8, filed 06/22/2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive. The 35 U.S.C. 101 rejection has been withdrawn. 

Applicant’s arguments with respect to the 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the argument that Abari does not disclose update training of the machine-learning model using the vehicle data, the constraints data, and the result to improve the machine-learning model in learning to identify the subset one or more of the plurality of vehicles that are the most probable choices to handle the dispatch request. Applicant’s argument is not persuasive. Monteil discloses the limitation: utilize a machine-learning model to identify a subset of the plurality of vehicles to respond to the dispatch request, the subset including vehicles indicated, by the machine-learning model, as being most probable choices to handle the dispatch request, the machine-learning model utilizing the vehicle data and the constraints data as inputs to determine the subset of the plurality of vehicles, (Monteil ¶0115 disclosing determining a number of transportation service providers to service the one or more transportation service requests being determined (subset); one or more transportation service requests may be assigned amongst multiple transportation service providers according to one or more transportation service request models and parameters and preferences; ¶0076 discloses the intelligent transportation service system having an assignment and machine learning component; ¶0080 discloses the machine learning component learning the parameters and preferences of the one or more users (constraints data) and service request demand; ¶0082 further discloses the machine learning component collecting and learning information about user preferences (constraints data) also vehicle operator profiles, positional data of the vehicles and other contextual information related to the vehicle (vehicle data); ¶0098 and ¶0099 disclosing the assignment component assigning service requests amongst transportation providers (submitting the request to transportation service providers (subset), ¶0100); ¶0103 discloses a bidding/auction system for the transportation providers to service the customer request; the transportation providers being rideshare company 1, rideshare company 2, and rideshare company N (subset)). Further, Abari discloses: and update training of the machine-learning model using the vehicle data, the constraints data, and the result to improve the machine-learning model in learning to identify the subset one or more of the plurality of vehicles that are the most probable choices to handle the dispatch request. (Abari ¶0024 disclosing machine learning using localized training data or incorporating market-specific parameters such as the availability of vehicles; ¶0027 further disclosing generating a prediction demand of AVs in the fleet based on historic and received data and respective characteristics of the one or more AVs; the transportation management system may determine whether the generated prediction of demand should be updated in response to received data; the transportation management system may update the predictive model for the AVs based on the performance of predictions, current conditions, etc. and may use machine learning to generate and update the predictive model; the training data may include information about input conditions (may be received from sensor located within AVs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson in view of Monteil to include updating training of the machine-learning model using the vehicle data, the constraints data, and the result to improve the machine-learning model in learning for the dispatch of mobile aid and service as taught by Abari. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferguson in view of Monteil in order to generate a predictive model for supply and demand for a fleet of vehicles (see ¶0015 of Abari).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (2019/0050807) in view of Monteil (2020/0380629) further in view of Abari (2019/0197798).

Claim 1: Ferguson discloses: 
[and] a processor programmed to execute a dispatch server (Ferguson ¶0082 disclosing the request being sent to the central server which then communicated with the fleet management module; ¶0014 disclosing one or more processor configured to receives a request for a service) to perform operations including to:
receive a dispatch request requesting a vehicle to arrive at a request location, (Ferguson ¶0085 disclosing the robot being requested for pickup of an item, the fleet management module assigning the robot to arrive at a given location; ¶0082 disclosing the request being sent to the central server which then communicated with the fleet management module; ¶0014 disclosing one or more processor configured to receives a request for a service)

Ferguson in view of Monteil discloses:
Ferguson discloses a system for dispatching of mobile aid and service comprising a dispatch database for maintaining, for a plurality of vehicle’s available for dispatch, vehicle data (Ferguson ¶0086 disclosing the fleet management module having a database which may store information regarding each robot, the robots are vehicles (¶0045, ¶0061). Ferguson does not explicitly disclose, disclose utilizing a machine-learning model to identify a subset of the plurality of vehicles to respond to the dispatch request, the subset including vehicles indicated, by the machine-learning model, as being most probable choices to handle the dispatch request, the machine-learning model utilizing the vehicle data and the constraints data as inputs to determine the subset of the plurality of vehicles. Monteil discloses this limitation:
utilize a machine-learning model to identify a subset of the plurality of vehicles to respond to the dispatch request, the subset including vehicles indicated, by the machine-learning model, as being most probable choices to handle the dispatch request, the machine-learning model utilizing the vehicle data and the constraints data as inputs to determine the subset of the plurality of vehicles, (Monteil ¶0115 disclosing determining a number of transportation service providers to service the one or more transportation service requests being determined (subset); one or more transportation service requests may be assigned amongst multiple transportation service providers according to one or more transportation service request models and parameters and preferences; ¶0076 discloses the intelligent transportation service system having an assignment and machine learning component; ¶0080 discloses the machine learning component learning the parameters and preferences of the one or more users (constraints data) and service request demand; ¶0082 further discloses the machine learning component collecting and learning information about user preferences (constraints data) also vehicle operator profiles, positional data of the vehicles and other contextual information related to the vehicle (vehicle data); ¶0098 and ¶0099 disclosing the assignment component assigning service requests amongst transportation providers (submitting the request to transportation service providers (subset), ¶0100); ¶0103 discloses a bidding/auction system for the transportation providers to service the customer request; the transportation providers being rideshare company 1, rideshare company 2, and rideshare company N (subset))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson to include utilizing a machine-learning model to identify a subset of the plurality of vehicles to respond to the dispatch request, the subset including vehicles indicated, by the machine-learning model, as being most probable choices to handle the dispatch request, the machine-learning model utilizing the vehicle data and the constraints data as inputs to determine the subset of the plurality of vehicles as taught by Monteil. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferguson in order to provide intelligent on-demand management of ride sharing in a transportation, and suggesting a selected order for distributing the plurality of transportation service requests (see ¶0004 of Monteil).

Ferguson discloses a vehicle receiving a dispatch request and informing the vehicle of the request (Ferguson ¶0085 disclosing the robot being requested for pickup of an item, the fleet management module assigning the robot to arrive at a given location; ¶0082 disclosing the request being sent to the central server which then communicated with the fleet management module; ¶0014 disclosing one or more processor configured to receives a request for a service; ¶0092 disclosing the system transmitting a message to the selected vehicle to perform a portion of the service or all of the service). Ferguson does not explicitly disclose informing the subset of the plurality of vehicles of the dispatch request, and receive a result indicative of which one of the subset of the plurality of vehicles actually performed the dispatch request. Monteil discloses this limitation: 
inform the subset of the plurality of vehicles of the dispatch request, (Monteil ¶0098 and ¶0099 disclosing the assignment component assigning service requests amongst transportation providers (submitting the request to transportation service providers (subset), ¶0100); ¶0103 discloses a bidding/auction system for the transportation providers to service the customer request; the transportation providers being rideshare company 1, rideshare company 2, and rideshare company N (subset))
receive a result indicative of which one of the subset of the plurality of vehicles actually performed the dispatch request, (Monteil ¶0103 the entities engaged in the auction (i.e., the transportation ride sharing providers, the transportation providers being rideshare company 1, rideshare company 2, and rideshare company N (subset)) may send to the assignment component and/or the broker request processor only the information needed to compute the bids B(i, j) of each proprietary vehicle i on the customer request; winning an iteration of the auction means having a vehicle assigned to a customer; ¶0105 further disclosing assigning each customer/user to the highest vehicle bidder/transportation service provider)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson to include informing the subset of the plurality of vehicles of the dispatch request, and receive a result indicative of which one of the subset of the plurality of vehicles actually performed the dispatch request as taught by Monteil. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferguson in order to provide intelligent on-demand management of ride sharing in a transportation, and suggesting a selected order for distributing the plurality of transportation service requests (see ¶0004 of Monteil).

Ferguson in view of Monteil further in view of Abari discloses: 
A system for use of machine learning for dispatch of mobile aid and service, comprising:
a dispatch database maintaining, for a plurality of vehicles available for dispatch, vehicle data and constraints data; 
Ferguson discloses a system for dispatching of mobile aid and service comprising a dispatch database for maintaining, for a plurality of vehicle’s available for dispatch, vehicle data (Ferguson ¶0086 disclosing the fleet management module having a database which may store information regarding each robot, the robots are vehicles (¶0045, ¶0061). Ferguson does not explicitly disclose the use of machine learning, and that the database maintaining constraints data. Abari discloses these limitations: (Abari ¶0015 and  ¶0024, disclosing using machine learning using localized training data or incorporating parameters such as the availability of specific vehicle types; ¶0040 the transportation system using machine learning to update a predictive model of supply and demand of autonomous vehicles, each training sample may include information about input conditions such as current conditions, etc., and ¶0034 disclosing the transportation management system accessing historic data associated with supply and demand for autonomous vehicles in a fleet of autonomous vehicles operating in a particular region; the data may be provided to and stored by the transportation management system as historic supply and demand data; ¶0039 disclosing the transportation management system receiving data of actual supply/demand and stores this data; the number of autonomous vehicles that are currently receiving services are not included in the pool for vehicle available to fulfill demands (constraint data), and the numbers of autonomous vehicles that need to be serviced and not scheduled, etc. (vehicle data), this information may be updated (¶0040) and used to predict supply and demand; ¶0027 also discloses the prediction of demand being based on respective characteristics of one or more vehicles in the fleet (also vehicle data)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson in view of Monteil to include utilizing machine learning, and the database including constraints data as taught by Abari. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferguson in view of Monteil in order to generate a predictive model for supply and demand for a fleet of vehicles (see ¶0015 of Abari).

Ferguson discloses receiving a result indicative of which one of the one or more of the plurality of vehicles actually performed the dispatch request, but does not explicitly disclose updating training of the machine-learning model using the vehicle data, the constraints data, and the result to improve the machine-learning model in learning for the dispatch of mobile aid and service. Abari discloses this limitation:
and update training of the machine-learning model using the vehicle data, the constraints data, and the result to improve the machine-learning model in learning to identify the subset one or more of the plurality of vehicles that are the most probable choices to handle the dispatch request. (Abari ¶0024 disclosing machine learning using localized training data or incorporating market-specific parameters such as the availability of vehicles; ¶0027 further disclosing generating a prediction demand of AVs in the fleet based on historic and received data and respective characteristics of the one or more AVs; the transportation management system may determine whether the generated prediction of demand should be updated in response to received data; the transportation management system may update the predictive model for the AVs based on the performance of predictions, current conditions, etc. and may use machine learning to generate and update the predictive model; the training data may include information about input conditions (may be received from sensor located within AVs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson in view of Monteil to include updating training of the machine-learning model using the vehicle data, the constraints data, and the result to improve the machine-learning model in learning for the dispatch of mobile aid and service as taught by Abari. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferguson in view of Monteil in order to generate a predictive model for supply and demand for a fleet of vehicles (see ¶0015 of Abari).

Claims 7 and 13 are directed to a method and non-transitory computer-readable medium, respectively. Claims 7 and 13 recite limitations that are parallel in nature as those addressed above for claim 1, which is directed towards a method. Claims 7 and 13 are therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claim 13 recites: 
A non-transitory computer-readable medium comprising instructions (Ferguson ¶0053 disclosing a processor or CPU within a computer that carries out the instructions of a computer program; ¶0058 disclosing the device includes a storage and/or memory device which may be non-volatile memory, dynamic random-access memory, etc.)

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (2019/0050807) in view of Monteil (2020/0380629) further in view of Abari (2019/0197798) further in view of Leary (2020/0410406).

Claim 3: The system of claim 1, wherein the processor is further programmed to: 
Ferguson discloses receiving vehicle dispatch request to a destination, but does not explicitly disclose utilizing the machine-learning model to identify a destination, from a plurality of destinations, for the dispatch request, the machine-learning model utilizing data including desired capabilities of the plurality of destinations, availability of the plurality of destinations, and distances to the plurality of destinations; informing the one of the plurality of vehicles of the destination. Leary discloses these limitations:
utilize the machine-learning model to identify a destination, from a plurality of destinations, for the dispatch request, the machine-learning model utilizing data including desired 2Serial No. 16/806,696Atty. Dkt. No. 84207647 Reply to Office Action of March 22, 2022capabilities of the plurality of destinations, availability of the plurality of destinations, and distances to the plurality of destinations; (Leary ¶0055 disclosing the vehicle identifying pull-over locations (destination) at the destination in the request; the pull-over locations are from a plurality of pull-over locations; includes the proximity of the locations to the ultimate destination (distances); available pull-over locations for the vehicle to stop and park to let the user exit (availability); difficult of a path between the pull-over location and ultimate destination, i.e. obstacles, traffic dangers, exposures to weather conditions, etc., accessibility (capabilities); ¶0037, ¶0040-¶0041 also discloses machine learning algorithms requesting assistance from the computer system for drop-off locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson in view of Monteil further in view of Abari to include utilizing the machine-learning model to identify a destination, from a plurality of destinations, for the dispatch request, the machine-learning model utilizing data including desired capabilities of the plurality of destinations, availability of the plurality of destinations, and distances to the plurality of destinations as taught by Leary. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferguson in view of Monteil further in view of Abari in order to provide for an improved drop-off experience to a destination (see ¶0004-¶0005 of Leary).

While Leary discloses notifying the vehicle of the destination (Leary ¶0057-¶0059 disclosing the user adjusting/selecting the pull-over location at the destination, the vehicle being notified and adjusting the pull-over destination accordingly), Leary does not explicitly disclose that the vehicle is a subset of the vehicles that are informed of the destination. Monteil discloses this concept: 
and inform the subset of the plurality of vehicles of the destination. (Monteil ¶0024 discloses the ride sharing requests and user preferences (requests include drop-off locations/destination, ¶0096) being processed and submitted the transportation service providers (see also ¶0094 disclosing the service providers such as ride-sharing company 1, ride-sharing company 2, ride-sharing company N); ¶0024 disclosing that for each request the transportation service provider responds with a cost associated with the drop-off (destination) location as well as the destination, etc. (thus the providers are informed))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson to include informing the subset of the plurality of vehicles of the destination as taught by Monteil. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferguson in order to provide intelligent on-demand management of ride sharing in a transportation, and suggesting a selected order for distributing the plurality of transportation service requests (see ¶0004 of Monteil).

Claims 9 and 15 are directed to a method and non-transitory computer-readable medium, respectively. Claims 9 and 15 recites limitations that are parallel in nature as those addressed above for claim 3, which is directed towards a system. Claims 9 and 15 are therefore rejected for the same reasons as set forth above for claim 3.

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (2019/0050807) in view of Monteil (2020/0380629) further in view of Abari (2019/0197798) further in view of Leary (2020/0410406) further in view of Reiley (2018/0357907).

Claim 4: The system of claim 3, wherein the processor is further programmed to: 
Ferguson discloses receiving a destination (along with a request) and receiving indication that the service with the vehicle was completed. Ferguson does not explicitly disclose receiving a result indicative of whether a correct destination location was chosen; and update training of the machine-learning model using the vehicle data, the constraints data, and the result to improve the machine-learning model in learning for the dispatch of mobile aid and service. Reiley discloses this limitation:
receive a result indicative of whether a correct destination location was chosen; and update training of the machine-learning model using the vehicle data, the constraints data, and the result to improve the machine-learning model in learning for the dispatch of mobile aid and service. (Reiley ¶0014 disclosing the app can function to collect optical data through a camera or other optical sensor, to prompt feedback from the user, and return the data to the remote computer system; the system can process the data to determine the actual current location of the mobile device and can be executed to provide more accurate destination data; ¶0083 disclosing upon receipt of manual confirmation of her location from the user at the mobile computing device, the app and computer system can implement supervised machine learning techniques to merge the location confirmed by the user with the optical data collected to revise (update) the localization map; ¶0097 disclosing updating the destination of the vehicle as well)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson in view of Monteil further in view of Abari further in view of Leary to include receiving a result indicative of whether a correct destination location was chosen; and update training of the machine-learning model using the vehicle data, the constraints data, and the result to improve the machine-learning model in learning for the dispatch of mobile aid and service as taught by Reiley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferguson in view of Monteil further in view of Abari further in view of Leary in order access an approximate location of the mobile computing device from a positioning system (see Abstract of Reiley).

Claims 10 and 16 are directed to a method and non-transitory computer-readable medium, respectively. Claims 10 and 16 recites limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a system. Claims 10 and 16 are therefore rejected for the same reasons as set forth above for claim 4.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (2019/0050807) in view of Monteil (2020/0380629) further in view of Abari (2019/0197798) further in view of Reiley (2018/0357907).

Claim 5: The system of claim 1, 
Ferguson discloses that the management module may obtain information regarding their position and progress on the task, but does not explicitly disclose that the request location is a dynamic location specified as an identifier of a vehicle or mobile device, where the processor is further programmed to track the dynamic location according to the identifier. Reiley discloses this limitation:
wherein the request location is a dynamic location specified as an identifier of a vehicle or mobile device, where the processor is further programmed to track the dynamic location according to the identifier. (Reiley ¶0034 disclosing the app prompts the user to record a scan of her environment (identifier of the device) so that the app can track the location and orientation of the mobile device such as based on output of an accelerometer and/or gyroscope integrated into the mobile computing device; ¶0097 disclosing the app monitoring the user’s motion through accelerometer and/or gyroscope integrated into the mobile computing device and prompting the user to record a digital photographic image, panoramic image, or video of her surroundings when it is determined the user has moved; the location data is updated; Examiner notes that the images taken from the device is serving as an identifier of the device used to track the dynamic location according to the device’s images (identifier))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson in view of to include the request location is a dynamic location specified as an identifier of a vehicle or mobile device, where the processor is further programmed to track the dynamic location according to the identifier as taught by Reiley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferguson in view of Monteil further in view of Abari in order access an approximate location of the mobile computing device from a positioning system (see Abstract of Reiley).

Claims 11 and 17 are directed to a method and non-transitory computer-readable medium, respectively. Claims 11 and 17 recites limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a system. Claims 11 and 17 are therefore rejected for the same reasons as set forth above for claim 5.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (2019/0050807) in view of Monteil (2020/0380629) further in view of Abari (2019/0197798) further in view of Qin (2021/0233196).

Claim 6: The system of claim 1, wherein the processor is further programmed to: 
Ferguson in view of Monteil discloses the system may receive information on the vehicle’s past locations, but does not explicitly disclose receiving historical constraints data and historical vehicle data from the plurality of vehicles; and receiving historical dispatch requests during a period of time for which historical vehicle data and historical constraints data is available. Abari discloses this limitation: 
receive historical constraints data and historical vehicle data from the plurality of vehicles; (Abari ¶0017 disclosing the transportation management system accessing historical supply and demand data to generate a prediction of demand for autonomous vehicles in the fleet; ¶0025 further disclosing the historic data for the vehicle in the fleet may be specific to AVs with particular characteristics such as vehicle type, class, optional vehicle feature (vehicle data); ¶0027 disclosing generating a prediction based on historic data and based on characteristics such as capabilities and available capacity (constraints data); the prediction may be based also on historical usage patterns (¶0042))
receive historical dispatch requests during a period of time for which historical vehicle data and historical constraints data is available; (Abari ¶0017 disclosing the transportation management system may include a demand model generation module configured to access historical supply and demand data; the supply data is the number or vehicle available to fulfill the request and the demand is the number of ride request; the transportation management system may generate predictive demand a model indicating times at which the demand is predicted to be high and low and the predicted duration of these periods based on this historical data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson in view of Monteil to include receiving historical constraints data and historical vehicle data from the plurality of vehicles; and receiving historical dispatch requests during a period of time for which historical vehicle data and historical constraints data is available as taught by Abari. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferguson in view of Monteil in order to generate a predictive model for supply and demand for a fleet of vehicles (see ¶0015 of Abari).

Ferguson in view of Monteil further in view of Abari discloses receiving historical constraints data and historical vehicle data from the plurality of vehicles; and receiving historical dispatch requests during a period of time for which historical vehicle data and historical constraints data is available, but does not explicitly disclose training the machine-learning model in dispatch of the plurality of vehicles using the historical vehicle data, historical constraints data, and historical dispatch requests provided as inputs to the machine-learning model, and an indication of which of the plurality of vehicles was dispatched for the historical dispatch requests as ground truth for intended output of the machine- learning model. Qin discloses this limitation: 
and train the machine-learning model in dispatch of the plurality of vehicles using the historical vehicle data, historical constraints data, and historical dispatch requests provided as inputs to the machine-learning model, and an indication of which of the plurality of vehicles was dispatched for the historical dispatch requests as ground truth for intended output of the machine- learning model. (Qin ¶0039 disclosing obtain vehicle information (vehicle data) in input into a trained neural network algorithm; information may comprise accepting a ride order (indication of vehicle(s) dispatched), re-positioning the vehicle; ¶0042 disclosing obtaining this data (in ¶0039) for multiple historical vehicle transportation trips, including time and location (constraints) ¶0046 disclosing the training data for historical trips…the obtained data stored in memory and the system may train an algorithm with the obtained data to learn a model for dispatching ride order (using historical data dispatch requests as ground truth for intended output of the machine- learning mode)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson in view of Monteil further in view of Abari to include training the machine-learning model in dispatch of the plurality of vehicles using the historical vehicle data, historical constraints data, and historical dispatch requests provided as inputs to the machine-learning model, and an indication of which of the plurality of vehicles was dispatched for the historical dispatch requests as ground truth for intended output of the machine- learning model as taught by Qin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferguson in view of Monteil further in view of Abari in order to determine a ride order dispatching method that maximizes the gain for each vehicle (see ¶0002 of Qin).

Claims 12 and 18 are directed to a method and non-transitory computer-readable medium, respectively. Claims 12 and 18 recites limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a system. Claims 12 and 18 are therefore rejected for the same reasons as set forth above for claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628